 KINTER BROS., INC.Kinter Brothers,Inc.andRetail Store EmployeesUnion Local 880,RetailClerks InternationalAssociation,AFL-CIO.'Cases 8-CA-4037,8-CA-4071, 8-CA-4178, and 8-CA-43 10August 16, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn March 29, 1967, Trial Examiner MiltonJanus issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. He also found that the Respondent had not en-gaged in other unfair labor practices alleged in thecomplaint.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Trial Ex-aminer's Decision and supporting briefs, and theCharging Party filed cross-exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, cross-exceptions and briefs, and the entire record in thesecases, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, withthe following additions, modifications, and excep-tions.1.The Trial Examiner found, and we agree, thattheRespondent threatened, interrogated, andpolled its employees and granted them a bonus, inviolation of Section 8(a)(1) of the Act; dischargedand discriminated against employees with regard totheir hours of work and other conditions of employ-ment, in violation of Section 8(a)(3), (4), and (1) ofthe Act; and, on October 27, 1965, refused to bar-gain with the Union, in violation of Section 8(a)(5)of the Act.2.The Trial Examiner found further that theRespondent's second reduction in the workinghours of Helen Kolesar was not discriminatory, andthat the final termination of Joan Woc's employ-ment was not an unlawful constructive discharge,and recommended that these allegations of the com-plaint be dismissed. The General Counsel and the57Charging Party have excepted to these findings andrecommendations. For the reasons set forth below,we find merit in these exceptions.(a)In July 1965, shortly after Kolesar, who per-formed wrapping and cleaning work in the Respond-ent'smeat department, signed a union card, theRespondent subjected her to unlawful interrogationand reduced her hours from 33 to 22 a week. OnFebruary 17, 1966, the day after Kolesar and Woctestified at the first of the three hearings in theseproceedings, the Respondent's president, Kinter,told a group of employees that there would be a"freeze-out" campaign against those who hadsigned up with the Union, naming Kolesar and Wocamong those to be subjected to this "freeze-out"campaign.InMarch 1966, when a meatcutter left, theRespondent increased Kolesar's hours to 40 aweek. In July 1966, however, the Respondent hireda second meatcutter, and again reduced Kolesar'shours, this time to 16 a week. The Respondent con-tended that it initially reduced Kolesar's hoursbecause of decreased sales in the meat department,and later reduced them a second time, after it hiredthe new meatcutter, although it no longer had anyneed for her services. The Trial Examiner foundthat the Respondent's first reduction in Kolesar'shours was in reprisal for her union activities. Hefound further, however, that when her hours wereincreased in March 1966, the discrimination againsther ended, and that the reduction to 16 hours in July1966, after the hiring of a new meatcutter, wasmotivated by economic considerations.The record shows that Kolesar and one meat-cutter operated the department for about 4 monthsbefore the Respondent hired a second full-timemeatcutter, and there is no evidence establishingthat they did not handle it adequately, or would beunable to continue to do so. We are convinced,under all the circumstances, that the Respondentwas continuing its campaign to freeze out Kolesar,when it again reduced her hours of work in July1966, as it had in July 1965, as part of this cam-paign.Accordingly, we find that the Respondent,by this discrimination against Kolesar in July 1966,violated Section 8(a)(3), (4), and (1) of the Act.As it is not clear from the record, however, howmany hours Kolesar would have worked absent theRespondent's continuing discrimination against her,we shall leave to the compliance stage of theseproceedings the determination of the amount ofbackpay required to make her whole for the dis-crimination against her.(b) In July 1965, Woc called the Union, and ameeting was held at her house at which she andsome other employees signed union cards. Shortlythereafter, Kinter coercively interrogated her and,on August 23, 1965, discharged her. On FebruaryIThe name of the Charging Party appears as amended at the hearing.167 NLRB No. 7 58DECISIONSOF NATIONALLABOR RELATIONS BOARD17, 1966, the day after Woc testified at the firsthearing in these proceedings, Kinter made the re-marks about his "freeze-out" campaign againstunion adherents, specifically namingWoc. OnMarch 3, 1966, Woc was reinstated, but not to anequivalent position.Woc was a senior cashier, but, after her reinstate-ment, she was given less desirable shifts than sheformerly was assigned; was given hours of workwhich varied erratically, sometimesmore andsometimes less than her normal hours of work; wasassigned more of the arduous cleaning chores thanother cashiers; and, as the Trial Examiner found,was "subjected to Kinter's open unfriendliness andpetty harassments." Woc endured these conditionsfor about 4 months until, on July 16, she became illfrom constant nervousness and was unable to work.When she returned to work on August 3, she wasassigned to washing shelves, while a recently hiredemployee was assigned to work as a cashier. Aftersupper, Woc was assigned a register for a while, butKinter took her off that work, told her to clean upthe mess left at her register by other cashiers, todust shelves, and to put stock on the shelves. At theclose of the day, Kinter told her he did not like theway she had been dusting the shelves.The next day, Woc sent the Respondent a tele-gram stating: "Due to your treatment and actionagainst me yesterday I have become ill and unabletowork.Will let you know when I will return."After treatment by a doctor, Woc's health im-proved, but she did not thereafter communicatewith the Respondent or return to work.The Trial Examiner found that the Respondentdiscriminatorily dischargedWoc in August 1965;that it reinstated her in March 1966, but to a jobwhich was not equivalent in hours or duties to herprevious job; and that it engaged in discriminatoryconduct toward Woc pursuant to its "freeze-out"campaign.He recommended that Woc be reim-bursed for any wages that she lost because of theRespondent's discrimination against her includingthe diminution in her wages after her reinstatement.He found, however, that Woc quit and was not con-structively discharged in August 1966, as alleged inthe complaint, because after her reinstatement shehad been able to continue working for 4 monthsunder the unpleasant conditions imposed upon her,and the events of August 3 were no different in kindfrom those which she suffered for 4 months. He,therefore, stopped her backpay as of August 1966.We find, however, that the Respondent's conductfollowingWoc's reinstatement inMarch 1966caused her to become so ill that she was unable tocontinue working under those conditions. The factthat she tolerated such treatment for 4 months doesnot warrant finding that she had to continue to2See, for example,Bishop and Ma(co, dlb/a Walker's,159 NLRB1159, and casesin fn. 11 thereof.tolerate it or give up her job. Accordingly, we findthat theRespondent,by its discriminatory treat-ment,caused the termination of Woc's employmenton August 3, 1966, and thereby constructivelydischarged her in violation of Section 8(a)(3), (4),and (1) of the Act. In any event, we find that theRespondent did not remedyits original discrimina-tory discharge by the March 1966 reinstatement,and must now offer Woc the appropriate remedy.We shall therefore order that Woc be offered rein-statement to her former or substantially equivalentposition and be made whole for any loss of pay suf-fered by reason of the discriminationagainst her.3.Because of the Respondent's widespread un-fair labor practicesbeginning inJuly 1965, aboutthe time the Union initially obtained majoritystatus, we find that the policies of the Act would beeffectuated by ordering the Respondent to bargaincollectively with the Union,on request, even if theRespondent's refusal of the Union'sbargainingrequest of October 27, 1965, were found not to vio-late Section 8(a)(5).2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent,Kintner Brothers,Inc.,Mentor,Ohio, its of-ficers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership of its employeesin Retail Store Employees Union Local 880, RetailClerksInternationalAssociation,AFL-CIO, orany other labor organization, by discharging em-ployees,reducing their hours of work, changingtheir shifts,or in any other manner discriminatingagainst them in regard to their tenure,terms,or con-ditions of employment,because of their union orother protected concerted activity.(b)Polling or interrogating employees and appli-cants for employment in a coercive manner con-cerning their union activities or sympathies;makingprofit-sharing or bonus payments to induce them toreject the Union, provided,however,that nothingherein contained shall be construed as requiring theRespondent to revoke any profit-sharing or bonuspayment it has heretofore granted;or threateningemployees with loss of employment,bodily harm,or other harassment if they continue to support theUnion.(c)Refusing to bargain collectively concerningrates of pay,wages, hours of employment, or otherterms and conditions of employment with RetailStore Employees Union Local 880, Retail ClerksInternational Association,AFL-CIO,as the exclu-sive representative of its employees in the followingappropriate unit:All selling and nonselling employees at the KINTER BROS., INC.59Respondent's store at Mentor,Ohio, excludingguards, professional employees,and super-visors as defined in the Act.(d) In any other manner interfering with,restraining,or coercing its employees in the exer-cise of the right of self-organization,to form labororganizations,to join or assist Retail Store Em-ployees Union Local 880, RetailClerksInterna-tionalAssociation,AFL-CIO,or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing,and to en-gage in concerted activities for the purpose of mu-tual aid or protection as guaranteed in Section 7 ofthe Act,or to refrain from any or all such activities,except to the extent that such right may be affectedby an agreement requiring membership in a labororganization as a condition of employment, asauthorized in Section 8(a)(3) of the Act, as modifiedby the Labor-Management Reporting and Disclo-sure Act of 1959.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Offer to reinstate Joan Woc to her former orsubstantially equivalent position,without prejudiceto her seniority or other rights and privileges.(b)Notify Joan Woc if presently serving in theArmed Forces of the United States of her right tofull reinstatement upon application in accordancewith the Selective Service Act and theUniversalMilitary Training and Service Act, as amended,after discharge from the Armed Forces.(c)Make whole Joan Woc, Olga Grund, andHelen Kolesar for any loss of earnings suffered byreason of the discrimination against them, in themanner set forth in the portion of the Trial Ex-aminer's Decision entitled"The Remedy."(d)Upon request, bargain collectively withRetail Store Employees Union Local 880, RetailClerks International Association,AFL-CIO, asthe exclusive bargaining representative of its sellingand nonselling employees at its store at Mentor,Ohio,and, if an understanding is reached, embodysuch understanding in a signed agreement.(e)Preserve and, upon request,make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records,timecards, personnel records and re-ports, and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(f)Post at its store at Mentor,Ohio, copies ofthe attached notice marked"Appendix."3Copiesof said notice,on forms provided by the RegionalDirector for Region 8, after being duly signed bythe Respondent's representative,shall be posted bythe Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter,inconspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken to insurethat said notices are not altered, defaced, orcovered by any other material.(g)Notify the Regional Director for Region 8, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.' In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order "APPENDIXNOTICETO ALLEMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended,we hereby notify our employees that:WE WILLNOT discourage you from becom-ing or remaining a member of Retail Store Em-ployees Union Local 880, Retail Clerks Inter-national Association,AFL-CIO,or any otherlabor organization,by discharging you, reduc-ing your hours of work,changing your shifts, orin any other manner discriminating against youin your hire or tenure of employment, or anyterm or condition of employment because ofyour union membership or activities.WE WILLNOT poll or interrogate you or ap-plicants for employment as to union activitiesor sympathies;nor make any profit-sharing orbonus payments in order to induce you to re-ject the Union,but we are not required torevoke any profit-sharing or bonus paymentthat we have heretofore granted;nor will wediscourage your union membership or activi-ties by threatening you with loss of employ-ment,bodily harm,or other harassment.WE WILL NOT refuse to bargain collectivelywith Retail Store Employees Union Local 880,RetailClerksInternationalAssociation,AFL-CIO,as the exclusive representative ofalltheemployees in the bargaining unitdescribed below.WE WILL NOT in any other manner interferewith, restrain,or coerce you in the exercise ofyour right to self-organization, to join or assistthe above-named or any other union,to bargainthrough representatives of your own choice,and to engage in other concerted activities forthe purpose of collective bargaining or othermutual aid or protection,or to refrain from anyand all such activities,except to the extent per-mitted by Section 8(a)(3) of the Act.WE WILLoffer Joan Woc her former or sub-stantially equivalent position,without preju-dice to her seniority or other rights andprivileges. 60DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL make whole Joan Woc, OlgaGrund, and Helen Kolesar for anylosses inwages which they incurred as a result of ourdiscrimination against them.WE WILL bargain collectively, upon request,with Retail Store Employees Union Local 880,RetailClerksInternationalAssociation,AFL-CIO, as the exclusive representative ofallthe employees in the bargaining unitdescribed below with respect to rates of pay,wages, hours of employment, and other termsand conditions of employment, and, if an un-derstanding is reached, embody such an un-derstandingin a signed agreement.The ap-propriate bargainingunit is:All selling andnonsellingemployees at ourstoreatMentor,Ohio, excluding guards,professional employees, and supervisors asdefined in the Act.KINTERBROTHERS, INC.(Employer)DatedBy(Representative)(Title)Note:We will notify Joan Woc if presently serv-ing in the Armed Forces of the United States of herright to full reinstatement upon application in ac-cordance with the Selective Service Act and theUniversalMilitary Training and Service Act, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 720 Bulkley Building, 1501 Euclid Avenue,Cleveland, Ohio 44115, Telephone 621-4465, Ex-tension 42.TRIAL EXAMINER'S DECISIONMILTON JANUS,Trial Examiner:The Charging Party,referred to at times as the Union or Local 880, filedcharges on October 12 and November 9, 1965. A com-plaint based on the first of these charges was issued onDecember 1, 1965, in Case 8-CA-4037.On December28, 1965, an amended and consolidated complaint, basedon both charges,was issued as Cases8-CA-4037 and8-CA-4071.A hearing was thereafter held before me onvarious dates in February 1966.On March 14,1966, the Union filed a charge uponwhich a complaint was issued in Case8-CA-4178, onApril5, 1966.Upon the motions of the General Counseland the Union,and over the Respondent's opposition, Iordered that the latter case be consolidated with theformer cases, and that the hearing be reopened. It wasthereafter held before me on May 24, 1966.Before I was able to prepare my Decision on theproceeding as it then stood,the Union filed an originaland amended charges on July 29, September 15 and 21,1966, and based thereon, the General Counsel issued acomplaint in Case 8-CA-4310, on September 22, 1966.On October 10, I granted the General Counsel's motionto consolidate this case with the others and to reopen thehearing, and on November 14, 1966, it was held beforeme. All parties were represented at the hearings,held atPainesville, Ohio, and were afforded full opportunity topresent relevant evidence. Briefs received from theGeneral Counsel, the Union, and the Respondent havebeen given due consideration.Upon the entire record in these consolidated cases andthe briefs, and from my observation of the demeanor ofthe witnesses,Imake the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTRespondent is an Ohio corporation whose principalbusiness is the operation of a retail grocery and meat mar-ket in Mentor, Ohio.Its sales are in excess of $500,000per year. It purchases annually groceries and meatsvalued in excess of $10,000 from enterprises located inOhio which in turn receive such materials from sourceslocated outside that State. The Company admits, and Ifind,that it is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRetailStoreEmployees Union Local 880, RetailClerksInternational Association,AFL-CIO,is a labororganization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA. Background and IssuesRespondent operates a self-service grocery and meatmarket in Mentor, Ohio. The president of the corpora.tion, its virtual owner and manager of all operations, isJames Harold Kinter, known to his employees andreferred to at the hearing as Harold Kinter. During theperiod relevant here the store operated 12 hours per day,7 days per week. Twelve or thirteen people were nor-mally employed at the store,consisting of four salariedmen, one or two high school boys who worked afterschool and evenings,and five or six women who mannedthe checkout counters, placed stock on shelves, and didhousekeeping chores. A postal substation was located inthe store, operated by one or more of the women cashiersduring the day. The women worked varying shifts duringthe day and evening hours,and the female wrapper in themeat department worked a daytime shift on specifieddays. The women were all hourly paid. None of themregularly worked a full 40-hour per week schedule.The Union's drive to organize and represent Respond-ent's employees began early in July 1965, when em-ployee Joan Woc called the Union to seek its aid. On July8, 1965,+a meetingwas held at Woc's home, when thedecision was taken to obtain signed authorization cards.Present were employees Woc, Vera Morley, and OlgaGrund, and two representatives of the Union. Signed KINTER BROS., INC.cards were also obtained in the next week or so from sixother employees, and on July 16, 1965, the Union filed apetition for an election, a copy of which was duly servedon Respondent. This was apparently Respondent's firstindication that organization of its employees had begun.On July 28, the Regional Director for Region 8 grantedthe Union's request for permission to withdraw the peti-tion.No more cards were obtained until October 25, 1965,when Theresa Reichard signed up. The next day, theUnion sent a letter to Respondent, received on October27, in which it claimed to represent a majority of the em-ployees at the store, requested recognition, and offered tosubmit its cards for examination by an impartial third par-ty.On November 8, Kinter answered the request forrecognition by claiming that a majority of his employeeshad voluntarily come to him and had stated that they didnot want to be represented by the Union. He further saidthat he would recognize the Union only after certificationby the Board.The complaints consolidated in these proceedings al-lege violations of Section 8(a)(1) through the coercive in-terrogation of employees by Harold Kinter and his attor-ney, Lewis Belkin; threats of discharge, layoff, bodilyharm, and other reprisals; and the distribution of a bonus.Violations of Section 8(a)(3) or (4) are alleged through thedischarge of, or other discrimination against, employeesGrund, Woc, Kolesar, and Robert Horn; and violationsof Section 8(a)(5), by Respondent's refusal to recognizeand bargain with the Union as the majority representativeof its employeesin anappropriateunit.The Respondent'sanswers deny all the substantive violations alleged.B.Alleged Violations of Section 8(a)(1) and (3) Beforethe First Hearing1.Following the filing of the petition(1)A day or so after he received notice that the Unionhad filed its petition, Kinter took a sheet of paper aroundto most of his employees, which he asked them to sign.The paper, which has since been lost, required the em-ployees to indicate whether they had talked to anyonefrom the Union or had joined it. Their various responsesgave Kinter the preliminary information he needed todiscover the Union's supporters. Laura Hunt refused tosign the paper, and Kinter told her he now knew who hisloyal employees were. In this, or in other related conver-sations with Hunt about this time, Kinter accused her ofbeing the one responsible for bringing the Union in, askedher who had signed up with the Union, told her he wouldfind out who had, that he would get their houses, and thatfrom now on he was going to make the employees workand run the store as if it were a union store.Roger Johnson admitted, when Kinter asked him, thathe had signed a union card.Vera Morley refused to signKinter's paper, nd Kinter said, "So you are in it too." Healso told her that if the Union got in he would not be ableto afford to keep her and Gladys, another new employee.In other conversations he told her he knew she had beenatWoc's home for the initial union meeting, that Woc wasa trouble maker, and he would fire her and, after Woc wasfired, he said that he had told her he would do so.'Nello L TeerCompany,143 NLRB 787,791 Cf.Cosmodyne Manu-facturing Company,150 NLRB 97, 99-100.61Olga Grund and Joan Woc signed Kinter's paper for himwhen he asked them to, but Woc soon reconsidered anderased her name. Grund testified that when she wasasked tosign,Kinter told her he would fire anyone whojoined a union. When Helen Kolesar refused to sign thepaper, Kinter accused her also of being the one who hadcontacted the Union.Kinter admitted that he had asked his employees to in-dicate to him in writing whether they had joined theUnion, but that he had told them there would be noreprisals if they refused to sign. I do not credit him in thatregard, in view of the uniform testimony of Hunt, Morley,and Kolesar that Kinter took offense when he learnedfrom their actions that they would not support him, andbecause his subsequent conduct revealed what seems tome to have been his true intentions.On or about July 26, Kinter posted a statement whichhis employees initialed, to the effect that although Kinterwas opposed to the Union his employees had the right tojoin or not to join, as they wished. They were also toldthat the Company would not interfere with, threaten, orcoerce them in the exercise of their rights, and that anyprior inconsistent actions or statements were withdrawn.Ifind that the posted statement did not vitiate the coer-cive effect of Kinter's interrogations, accusations, andthreats made contemporaneously and later to employeesindividually, as set out above, particularly in view of thediscriminatorychanges in status instituted against unionadherents about the same time.'(2)Laura Hunt had worked at the store since April1962. She had become indebted to Kinter on her personalgrocery bill, so that by July 1965, she owed him over $60.Icredit her testimony that she and her husband hadrecently offered to settle their debt with an income taxrefund, but that Kinter had said he knew they needed themoney and he would repay himself out of Hunt's lastpayroll check when she quit her employment. On July 21,Hunt came to the store to pick up her paycheck and wastold that the full amount, $61.60 was being applied to herbill.Kinter attempted to justify his action by saying thatHunt had told him she was having domestic problems,and he wanted to make sure of his money. Hunt deniedtellingKinter of any domestic problems, nor had shegiven him any indication at that time that she intended toquitwork, although she did in fact quit voluntarily amonth later.Ifind that Kinter applied Hunt's wages against his billnot because he was concerned about its ever being paidoff, but in retaliation for her lack of "loyalty" to him, inrefusing to sign his paper just a few days earlier, andthereby indicating to him her support of the Union.2(3)The complaint was amended at the first hearing toallege that on or about July 16, 1965, Respondent pro-videdHelen Kolesar with less employment than shewould normally have received, because of her activitieson behalf of the Union. Kolesar worked only in the meatdepartment, wrapping meat which was cut by the twobutchers, cleaning showcases and equipment, and prepar-ing some delicatessen items. No work was done in themeat department after 6 p.m., although meat was dis-played and sold whenever the store was open. Her regu-lar schedule during the first half of 1965 called for her towork 33 hours per week: on Tuesdays and Saturdays shezCfFreskeeto Frozen Foods, Inc ,159 NLRB 342 (Edward Hook,Sr.) 62DECISIONSOF NATIONALLABOR RELATIONS BOARDworked from 9 a.m. to 6 p.m., and on Mondays,Thursdays, and Fridays she worked until 3:30 p.m.Respondent's Exhibit 6, a record of Kolesar's hours andearnings in 1965, shows that with the exception of aperiod in May and June when she was ill, Kolesar hadnever worked less than 33 hours per week, and in someweeks had worked more. The week ending July 26 begana marked change in her schedule. That was the first weekin which her schedule was made up after Kinter heard ofthe petition being filed, and Kolesar's refusal to tell himwhether she had signed a union card. In that week sheworked 25 hours, and in the remaining weeks of 1965 shedid not again work as much as 33 hours except for I weekinAugust and 2 in September when she worked morethan 35 hours.3Kinter'sexplanation for the abrupt reduction inKolesar's hours, hard on the filing of the petition, is thatthe volume of sales in the meat department had fallen off.He offered no details or substantiation. In the light of itstiming and other evidence of Kinter's opposition to theUnion, I reject his explanation and conclude that hereduced Kolesar's hours in reprisal for her known orsuspected activities on behalf of the Union.(4)Before the union campaign began in July, JoanWoc usually worked from 9 a.m. to 3 p.m. on Mondays,Tuesdays, and Wednesdays. Thursdays through Satur-days, she and another cashier would alternate day andevening shifts. She had one Sunday a month off, andwould alternate day and evening shifts on the other Sun-days. After she returned from her vacation the secondweek in July, her work schedule was gradually changedso that she began working more evening shifts, until bythe time of her termination on August 23, she was work-ing evenings almost exclusively.When Woc came to work on Sunday, August 22, shetold Kinter that she had a doctor's appointment for 3 p.m.Monday and would like to get off at 2 p.m. so that herhusband could drive her. According to Woc, Kinter toldher she could leave at 2 p.m. When she came in Mondaymorning and looked at the schedule, she saw that she wasslated to work Monday to 3 p.m. and straight nights therest of the week. She told him that the next Sundayshould be her day off. He told her she knew what shecould do if she did not like the schedule, and sheresponded that she was not going to quit, and that hewould have to fire her first.There was apparently no single procedure for a cashierto follow if she wanted to depart from her schedule. If shewanted just an hour or two off she might try, on her own,to get someone else to replace her. There was also somelatitude exercised in these matters, depending on howbusy the store was, so that there might be times whenonly one cashier would be on duty although two had beenscheduled. Of course, there had to be at least one cashierin the store at all times that it was open. Kinter and theother men in the grocery departments were also availableto fill in as cashiers when necessary.Woc testified that she had called two other cashiers totake her place from 2 to 3 p.m. on Monday, but they werenot able to oblige her. There was another cashier on duty3During these 2 weeks in September, Howard Kinter, one of the meat-cutters, was working in the produce department as a vacation replace-ment"Her admitted efforts to get a replacement indicates that she un-derstood that Kinter's approval of her leaving at 2 p.m was apparentlythat shift.At 2 p.m. Woc prepared to leave and toldKinter so. Kinter objected, saying she was always sickand if she could not work her schedule she was no darngood to him. At that, Woc retorted that he was a darn liar,whereupon Kinter told her she was fired. Their conversa-tion had taken place in the small, partially enclosed storeoffice, near the checkout counters and the postal substa-tion office. There were customers nearby who could haveoverheard the conversation if their voices had beenraised.Kinter testified that he had had more problems withWoc's scheduling and work habits than with any otheremployee.He denied that he had made any unusualchanges in her schedule after July 1. As to the particularevents of August 22 and 23 that led to her discharge,Kinter said that he had already had the schedule up forthe next week when Woc told him that she had a doctor'sappointment for Monday afternoon. He said that he hadtold her it was her responsibility to get a replacement forherself.On Monday, when she was leaving, he testifiedthat he asked her if she had a replacement and when shesaid she did not, he told her it would not be advisable forher to leave. She then said she was leaving anyway, andtaunted him by asking him to fire her. When he said hehad more trouble with her than with the other girls, shecalled him a damned liar, whereupon he fired her for in-subordination.There was a hint of bravado in Woc's action. It is trueshe had tried to get a replacement, but her failure to tellKinter that there was no one to take her place before shegot ready to leave at 2 p.m. indicated that she was deter-mined to leave regardless of what Kinter might do or say.4It also seems established that there was some conversa-tion between them that she would not quit voluntarily,and that he would have to fire her to get rid of her.Obviously there was already considerable friction intheir relationship, and it is to the cause of that friction thatone must look, both for explanation of Woc's disregard ofher obligation to get a replacement for herself, and toKinter's response to Woc's leaving an hour before the endof her shift. The incident assumed the importance it didbecause of their strained relations. Kinter knew that Wochad been helpful in the Union's campaign to obtainauthorization cards, and he resented her efforts on its be-half,asevidenced by his changes in her workingschedule, his remarks to Morley and Grund about firingpeople who joined a union, and his other reprisals andthreats. I am satisfied that Woc's request for an hour offwould have been routinely granted despite her failure toget a replacement if Kinter had not been anxious to seizeon an excuse to get rid of her. I find that Kinterdischarged Woc as a reprisal for her union activities, andthat Respondent thereby violated Section 8(a)(3).52.Following the request for recognition(I)OnWednesday,October 27,1965,Kinterreceived in the mail the Union's claim of majorityrepresentation and its request to be recognized. On thesame day Kinter paid all employees with 90 or more days'conditioned on someone taking her place.Bernhard Conrad Embroidery Company,156 NLRB 1056, 1057(Wayne Doan incident),M & B HeadwearCo.,Inc,146 NLRB 1634,1642-45, enfd. 349 F 2d170, 174 (C.A 4) KINTER BROS., INC.service a bonus which was included in their regularweekly paycheck.The complaint alleges that Respondent violated Sec-tion 8(a)(1)and (5)by distributing the bonus in order todestroy the employees'support of the Union TheRespondent contends,on the contrary,that the bonuswas given pursuant to a plan formulated and announcedto the employees the previous May, and that its paymenton the very day that the Union's bargaining request wasreceived was mere coincidence.Based mainly on Kinter's testimony,Respondent at-tempted to show that it had definitely decided to engageinan employees'profit-sharing plan in April 1965,although its profits were then low, and that it had an-nounced such a plan at an employees'meeting in May.The payment in October 1965 is said to be based onRespondent'sprofits in the third quarter of 1965. Thetestimony on these points was most unpersuasive.Respondent introducedminutesof two specialmeetings of its board of directors,which were allegedlyattended by Harold Kinter,his brother Howard, thesecretary of the corporation and a meatcutter in the store,and Harold's daughter,Linda. At the first board meeting,purportedly held April 15,1965, the directors adopted aresolution to initiate a bonus or profit-sharing plan asspecified therein.The president was instructed to hold ameeting with the employees to discuss and explain theplan.The second board meeting,purportedly held onMay 26,1965, was called to permit the president to re-port to the other two officials present,his brother and hisdaughter,on the reaction of the employees to theproposed plan. He reported that the employees all likedthe idea of the bonus plan and agreed to go along with thecorporation on it.The meeting was then adjourned.At the hearing, Harold Kinter testified that the em-ployee meeting to explain the bonus plan had been held inMay 1965, and his testimony as to the date was cor-roborated by Tom Conti, a meat department employee.Adversely affecting the probative value of their testimonyare the affidavits given by these two to the Regional Of-fice officials who investigated this matter before the hear-ing.Kinter'saffidavit,received in evidence as GeneralCounsel Exhibit 8, has him saying that the profit-sharingplan was never written out, and that he decided to in-stitute the plan the latter part of June, which is at least 2months after the directors'meeting when,according tothe minutes,a detailed plan was set out, read,and ap-proved.Conti testified that an employee meeting washeld in May,yet his affidavit says the meeting was heldthe latter part of August.Again,Terry Radcliffe testifiedthat such a meeting was held about a month before thebonus was distributed on October 27, 1965. EmployeesGrund and Woc denied that Kinter had ever held an em-ployee meeting in April or May to explain his profit-shar-ing plan.Based on their demeanor and their prior inconsistentstatements,Idiscredit the testimony of Kinter and Contithat there had been an employees'meeting in May 1965to explain the institution of a bonus plan. Whether therewas such a meeting between the withdrawal of the peti-tion, late in July, and the demand for recognition on Oc-tober 27, is unclear.Only Radcliffe testified to the effect,while Johnson,Grund,and Kolesar all testified that they8 SeeElliott-Williams Co, Inc ,149 NLRB1242, 1257 fn36 for casesholding that a trier of facts may find that the contrary of what an uncon-63were unaware of what the extra payment included in theirpaycheck on October 27 was meant to be. I think thatRadcliffe must have been mistaken about what was men-tioned at the meeting,if one was held at all.There remains for resolution the question whetherHarold Kinter was unaware of any pending interest of theUnion in organizing his employees when the bonus waspaid on October 27. Between July 27,when it withdrewitspetition for representation, and October 26, when itmailed its demand for recognition,Kinter had no reasonto know whether the Union was contemplating further ef-forts to represent his employees.According to Kinter, hisaccountant informed him about October 20 that the storehad shown a profit in the quarter July I to September 30,and he decided to share these profits with his employees;he included their bonus in their paychecks for the nextweek and actually paid it to them on the next regularpayday,Wednesday,October 27,1965.According toKinter,he prepared the checks that Wednesday morningand only learned of the Union's demand that afternoon,when the mail was delivered between I and 2 p.m. Theemployees on the day shift picked up their checks at 3p.m., and those on the evening shift,at 9 p.m.Since Kinter prepared the checks and opened his mailpersonally,there is no evidence to refute his testimonythat the checks had already been prepared before the mailarrived.Ido not credit his testimony,however, becauseIbelieve thatKinterwas concerned over the newevidence that the Union'sorganizing campaign was stillalive, and decided to use a different tactic to scotch it.6Threats,unfavorablework schedules,andWoc'sdischarge had all apparently been unsuccessful.A bonusperhaps might do the trick.Ifind that Kinter decided topay his employees a bonus only after he heard from theUnion on October 27. Among the considerations whichprompt me to reach that finding are my belief that (1)Kinter had never planned to institute a profit-sharing planbefore the petition was filed, and would not have done soifwithdrawal of the petition had ended the Union's cam-paign;and (2) Kinter, shortly after October 27, againwent to his employees with a request that they openly in-dicate to him whether they had designated the Union astheir representative,in the expectation that the recentbonus might persuade them in his favor.Payment of a bonus in these circumstances is clearly aviolation of Section 8(a)(1), and I so find.7(2) In response to the Union's demand, received onOctober 27, Kinter informed it on November 9, that amajority of his employees had come to him voluntarily tosay that they did not wish to be represented, and that hewould recognize it only after Board certification. Thebasis for Kinter's claim that the employees did not desirerepresentation was an"affidavit"signed by nine of hisemployees which he,or one of the nonsupervisory men,had taken to them with the request that they sign it. Theaffidavit read as follows.We, the undersigned,being first duly sworn deposeand say that we of our free will and choice came toour employer,Mr. J. Harold Kinter and advised himthat we had not signed any authorization card on be-half of the Retail Clerks Union and we further statethat we have not done so.tradicted but discredited witness testifies to is in fact true7Betts BakingCompany,155 N LRB 1313 64DECISIONSOF NATIONALLABOR RELATIONS BOARDThe alleged voluntariness of the employees'signaturesis suspect in view of Kinter's earlier efforts to learn whohad signed cards by circulatinga similar statement inJuly, and by his other interrogation and threats. Signifi-cantly, four of the nine employees who stated that theyhad not signed for the Union, had in fact done so. I be-lieve that it is immaterial in the circumstances of this casewhetherKinter actually told the employees, as hetestified, that no reprisals would be taken regardless ofwhether the employee did or did not sign the affidavit. Inview of the violations of Section 8(a)(1) and (3) com-mitted before receipt of the recognition demand; and thegrant of the bonus immediately upon its receipt, I findthat Kinter's polling or interrogation of his employees asto their union adherence was in itself coercive and a viola-tion of Section8(a)(1).8(3)During the course of the first hearing, in February1966, I granted the General Counsel's motion to amendthe complaint by alleging an additional violation of Sec-tion 8(a)(1) through the interrogation of the employees byLouisBelkin,Respondent's attorney. I find, based on thecomposite testimony of Olga Grund and Helen Kolesar,that the employees were asked to report at the store at8:30 a.m., January 21, 1966. Mr. Belkin presided, andMr. Kinter came in after the meeting had started.Belkinsaid that any statements the employees made would bevoluntary, and there would be no reprisals. He then askedthem whether they had signed authorization cards, andwhen no one responded, the meeting was closed. It lastedaltogether no more than10 minutes.The meeting occurred between the issuance of the firstamended complaint on December 28, 1965, and the firsthearing on February 15, 1966. This was the period inwhich Mr. Belkin, as attorney for Respondent, was en-gaged in investigating and preparing his case. The singlequestion asked by Mr. Belkin, whether they had signedauthorization cards, was clearly related toan issue onwhich Respondent was preparing its defense. Under thecircumstances, and in view of the substantial compliancewith the safeguards required to be met inJohnnie'sPoultry Co., Inc.146 NLRB 770, I find that there was noviolation of Section 8(a)(1) by Respondent at the January21 meeting.9C. Respondent's Refusal toBargain(1)The parties stipulated at the hearing, and I find,that allselling and nonsellingemployees at Respondent'sstore at Mentor, Ohio, excluding all guards, professionalemployees and supervisors constitute an appropriate unitfor the purposes of collective bargaining under Section9(b) of the Act.(2)The complaint alleges that on or about July 16,1965, and again, on or about October 25, 1965, a majori-ty of Respondent's employeesin anappropriate unit haddesignated or selected the Union as their bargainingrepresentative, and that on November 9, 1965, in viola-tion of Section 8(a)(5), Respondent refused to recognizeand bargain with the Union, notwithstanding that it wasat that time, and has been since July 16, 1965, the dulydesignated exclusivebargainingrepresentative.Itwill be recalled that the petition which the Unionfiled on July 16 was withdrawn less than 2 weeks later.Not until October 27, 1965, did the Union claim that it8Madison Brass Works, Inc.,161 NLRB1206;GriffithLadder Cor-poration,159 NLRB 175;Johnnie's Poultry, Inc,146 NLRB 770,represented a majority of Respondent's employees anddemand recognition based thereon. On October 27, therewere then actually working at the store 13 employees, in-cluding Harold Kinter, who is admittedly a supervisor,but excluding JoanWoc who, I have found, wasdischarged on August 23, in violation of Section 8(a)(3).Of the 13 people who are thus potentially within the ap-propriate unit (excluding Harold Kinter and includingJoan Woc), the Union had cards signed by the following:Woc, Johnson, Grund, Kolesar, Horn, Terry Radcliffe,and Theresa Reichard. Hunt and Morley, who had alsosigned cards in July, had left their employment voluntari-ly in August, about 2 months before the Union's demandfor recognition.Besides Harold Kinter,the store manager and pres-ident of the corporation, there were four adult men em-ployed, all of whom worked 6 full days per week on asalaried basis. They were Robert Horn, Barney Sabor,Tom Conti, and Howard Kinter, Harold's brother. Saborconstituted the one-man produce and dairy department,and all parties agree that he is properly included in thestipulated unit. The General Counsel contends that Contiwas the head of the meat department (which consisted ofhimself and Howard Kinter, meatcutters, and Kolesar,the part-time wrapper), and as such must be excluded asa supervisor. As for Howard Kinter, the General Counselargues that he should also be excluded, either as a super-visor,amanagementofficial, or because as Harold'sbrother, he enjoyed a special status allying him tomanagement. As for Horn, whom Harold Kinter regardedas his right-hand man and assistant manager, the GeneralCounsel argues that he was not a supervisor. TheRespondent, with more of a semblance of consistency,does not specifically urge Horn's exclusion from the unit,and contends that neither Conti nor Howard Kinter weresupervisors.Although the store was open 12 hours per day, 7 daysper week, and Harold Kinter was not there all the time, itisestablished that he was there almost every day formuch of the day. He was its sole effective operating offi-cial, did all the hiring, firing, and scheduling of employees,and made all but the most minor, routine decisions. Thescope for supervision, for others than Harold Kinter, wasextremely limited. Conti placed orders for those meatitems that were used every week, but needed HaroldKinter's permission to order anything new. Kinter chosethe supplies. Conti and Sabor were paid $100 per week,while Horn and Howard Kinter each received $110 perweek. Except for his limited additional responsibility inordering, Conti did the same work, cutting and displayingmeat, as Howard Kinter. Conti had on occasion per-mitted Kolesar, the wrapper, to leave 10 or 15 minutesbefore the end of her shift if all her work was completed.Although Horn's duties were not developed in detail,he apparently worked throughout the store on a variety oftasks, and more than anyone else, assisted Harold Kinterin carrying out the latter's functions. However, neitherHorn nor Conti, in my opinion, satisfy any of the disjunc-tive indicia of supervisory authority enumerated in Sec-tion 2(11), since they either did not exercise the types ofauthority specified therein, or did so only in a routinefashion. I find therefore that both Horn and Conti areproperly included within the appropriate unit.enforcement denied344 F. 2d 617 (C.A. 8).'MadisonBrassWorks, Inc., supra. KINTER BROS.,INC.65Howard Kinter's status presents a different problem.He was the secretary of the corporation and the brotherof its president. He worked full time as a meatcutter withno discernible special privileges as to hours or conditionsof employment, nor did he have even the glimmerings ofsupervisory or management authority possessed by Con-ti.The General Counsel urges that even if he was not asupervisory or a management official, Howard Kintershould nevertheless be excluded because of his specialstatus. In only one respect, so far as I can ascertain, wasHoward Kinter treated more favorably than Conti orSabor. Howard Kinter and Horn were each paid $110 perweek, according to General Counsel Exhibit 9, whileConti, who had slightly more responsibility than Howard,received $100 per week.Harold Kinter testified that he paid Horn and hisbrother bonuses of $10 per week. In Horn's case, he said,itwas for maintaining profitable operations in the storeand for acting as his right-hand man; but he offered no ex-planation as to why his brother was paid a bonus whichraised his total remuneration above that of the meat de-partmentmanager.Differences in pay between in-dividuals performing similar services may be due to avariety of legitimate business reasons, but where a closerelative of the owner receives a higher wage than othersfor doing the same work, an inference that it is based onthe family relationship is warranted in the absence of anyother explanation. I find that Howard Kinter was paid a$10-per-week bonus because he was the brother ofRespondent's president, that his interests were closely al-liedwith those of management because of the extraremuneration paid him, and that as a consequence heshould be excluded from the unit. 10Ifind, in accordance with the foregoing, that with Con-ti,Horn, and Woc included, and Howard Kinter ex-cluded, the stipulated appropriate unit comprised 12 em-ployees on October 27, 1965, the date of the Union'srequest for recognition.(3)The Respondent contends that the authorizationcards admittedly signed by Terry Radcliffe and TheresaReichard were obtained by a misrepresentation on thepart of the union representatives who solicited theirsignatures which was so serious as to nullify their effect,and justifies their not being counted.The authorization cards which Radcliffe, Reichard, andthe other employees signed are clear and unambiguous.They read: "I, the undersigned, an employee ofhereby authorize Retail Store Employees Union Local880 to represent me for the purpose of collective bargain-ing."Terry Radcliffe was a part-time employee and highschool student, who was 15 years old when he signed thecard.He testified that two union representatives, lateridentified as Norman Rogers and Elwood Heabler, cameto his home on July 14, 1965, and spoke to him for abouta half hour in the presence of his parents. All he could re-member of their conversation was that they said theywere union men and were trying to come into Mr.Kinter's store, that some of the other employees wantedit and had already signed up. He remembered nothing elseexcept that as they were ready to leave, they asked him tosign a card to show that they had been there. Terry thensigned the card. His father, who is a union steward at hisplace of employment, was present when he signed, butdid not look at the card or tell him what to do.Mrs.Reichardwas employed at the Kinter storebetween September and December 1965 She signed anauthorization card on October 25, 1965. Norman Hannaand Addison Mills, union representatives, visited her for20 to 30 minutes at her home, in the presence of herhusband, on October 25. She testified that they told herabout a pending case against Mr. Kinter involving an em-ployee who had been discharged and whom they weretrying to help. They then asked her to sign an authoriza-tion card so that they could show their boss that they hadbeen out to see her. She read the card, filled it out, andsigned it. Thereafter, they said something about betterwages and working conditions and bringing a booth intothe store for voting. She asked them if this would "im-plicate" her in any way and they said it would not, thatonly they and their boss would see the card. If there wasmore to the conversation, Mrs. Reichard was unable torecall it after a fairly lengthy examination and cross-ex-amination.Rogers and Heabler denied telling Radcliffe that theywanted him to sign the card to show that they had beenthere; and Hanna and Mills also denied telling Reichardthat they asked her to sign a card so they could show theirboss that they had been out to see her.The thrust of Respondent's defense as to the Radcliffeand Reichard cards is that though they had read the cardsand thereafter signed them, they did so because of afradulentrepresentation that their signatureswerewanted only to prove that the union representatives hadactually been out to see them.The representatives who obtained these two cardswere full-time officials or employees of the Union. Itstrikes me as unlikely that experienced union officials asthese were would resort to such a transparently irrelevantappeal, particularly in the presence of adult members ofthe signer's family. Simply as a conjecture, it may be thatthe union representatives attempted to overcome someinitial reluctance to sign by urging Radcliffe and Reichardto indicate then and there that they were favorablydisposed to what the Union was seeking, rather than havethe organizers return on some later occasion. But conjec-ture aside, I am persuaded on the basis of the demeanorof Rogers, Heabler, Hanna, and Mills, and the relativeprobabilities of the situation, that they did not ask eitherRadcliffe or Reichard to sign only that they might showtheir superiors that they had been out to visit them.In any event, I do not consider the representation, evenifmade, to have been either fradulent or coercive' 1 Thealleged representation was that their signatures wouldprove that the organizers had in fact visited them. Thesignatures would thereby be physical evidence which theorganizers might rely on to show their superiors that Rad-cliffe and Reichard had in fact decided to support theUnion. I find, therefore, that the authorizations signed byRadcliffe and Reichard to have the Union represent themfor the purpose of collective bargaining are valid, havingbeen obtained without fraud or coercion.10Cherrin Corporation,147 NLRB 527, in 2, enfd 349 F 2d 1001(C A 6), cfResearch Craft Mfg Corp,129 NLRB 723, 72611The validityof signatures on an authorizationcard can be overcomeonly by establishing that the union obtainedthe signaturesthrough coer-cion or by representing to the employees that, despite the purpose clearlyand expressly stated on the cards themselves, they would be used only fora different or limited purposeAero Corporation,149 NLRB 1283, 1290 66DECISIONSOF NATIONALLABOR RELATIONS BOARDTo summarizemy findings,the employeesproperly in-cluded in the appropriate unit on October27, 1965, are:Pike,Kolesar, Conti, Grund,Horn,Johnson,Locker,McGarry, Sabor, Radcliffe,Reichard,andWoc (whoalthough not on thepayrollon that date is includedbecause she had been unlawfully dischargedon August23, 1965, andremained an employeeof Respondent). AstheUnion's request for recognitionwas supported bysevenvalidauthorization cards,Ifind that the GeneralCounsel has established that the Union was the repre-sentative of a majority of Respondent's employees onOctober 27, 1965.(4)Respondent justifies its refusal to recognize theUnion after thedemand ofOctober 27by asserting thatHarold Kinter had a good-faith doubt of the Union'smajorityin view of thewithdrawalof its petition 2 monthspreviously,and thefact thatat least nine employees hadadvised himorallyor in writingthat theyhad not signedunion authorization cards.In a recent statement of the principles applicable tocases in which an employer rejects a request for bargain-ing on the ground that an election is thebest proof of aunion'sclaimedmajority,theBoardsaid, inAaronBrothers Company of California,158 NLRB 1077, 1078,1079: (Citationsomitted.)While an employer's right to a Board election isnot absolute,ithas long been established Board pol-icy thatan employermay refuseto bargain and insistupon such an electionas proof ofa union'smajorityunless its refusal and insistencewerenot made witha good-faith doubt of theunion'smajority.An elec-tion by secretballot is normally amore satisfactorymeans of determining employees'wishes, althoughauthorization cards signedby a majoritymay alsoevidence their desires.Absent an affirmative show-ing of faith,an employer, presented with amajoritycardshowing and a bargaining request,will not beheld to have violatedhis bargaining obligation underthe lawsimplybecause he refusesto relyupon cards,rather than an election,as a method for determiningthe union'smajority.Whether an employer is acting in good or bad faithin questioning the union'smajorityis a determinationwhich of necessity must be made in the light of all therelevant facts of the case,including any unlawfulconduct of the employer, the sequence of events, andthe time lapse between the refusal and the unlawfulconduct.Where a company has engaged in substan-tialunfair labor practices calculated to dissipateunion support, the Board,with the courts' approval,has concluded that employer insistence on an elec-tion was not motivated by a good-faith doubt of theunion'smajority, but rather by a rejection of the col-lective-bargaining principle or by a desire to gaintime within which to undermine the union However,this does not mean that any employer conduct foundviolative of Section 8(a)(I) of the Act,regardless ofitsnature or gravity,willnecessarily support arefusal-to-bargain findingFor instance,where anemployer's unfair labor practices are not of such acharacteras to reflect a purpose to evade an obliga-tion to bargain,the Board will not draw an inferenceof bad faith.On the otherhand,an employer's bad faith mayalso be demonstratedby a courseof conduct whichdoes not constitute an unfair labor practice.Here,the recordreveals that as soon as Kinter learnedof the Union's organizing activities in mid-July, he tooksteps calculated to interfere with his employees'wishesto organize.Thus, as soonas he receivedacopy of thepetition,he forcedeach employee to reveal whether hehad joined the Union or had talkedto anyone from it. Hehad not even an ostensibly legitimate reason for askingthem to reveal their union sentiments,since at that timethe Unionwas only requesting an election and not im-mediate recognition.The onlypurpose for this intrusioninto theiraffairs wasto learn what he could about who theUnion'sadherents were, and to use the information toachieve its defeat.Hunt and Kolesar were dealt withpromptly-the former, by forcing her to payher entiregrocerybill at once, and the latter by an immediate reduc-tion in her scheduled hours.Woc wasdealt with later, butmoreharshly.Hunt,Morley, Grund,and Kolesar were allthe recipients of open threatsor ofveiled implicationsthatthose whohad signed union cards wouldsuffer for it.Thus, by the time the Union formallyrequested recog-nition, the effects of Respondent's violations of its em-ployees' rights to engage in union activities were stillbeingfeltbyKolesar andWoc-effectswhich werevisibly apparentto all theotheremployees,and whichwouldserve to inhibit their activities as well.It is in thecontext ofthese earlier reprisals and threats that Kinter'sapproachto the employeesafter October27, requestingthem to subscribeto the affidavit "of our freewill andchoice" that theyhad not signed union authorizationcards,must be evaluated.It should occasion no surprisethat fourof the nine employees who signedthe affidavitchose to concealthe fact that theyhad signed cards, norcan it reasonably be said that Kinter could, in good faith,believethat theaffidavit wasa voluntary expression ofhis employees'desires or past actions.Finally,the grant of an unexplained bonus to the em-ployees on October 27 is furtherindicative of Respond-ent's rejectionof the collective-bargaining principle, andits desire to gain timeinwhich todissipate the Union'sstrength.Respondent'smisconduct,contemporaneousboth with theinception of theUnion's campaign and itsrequest for recognition,belies its protestations of a good-faith doubtas to the Union'smajority status.12Ifind, onthe basisof theforegoing and upon the entirerecord, that Respondent did not, on October27, 1965, orthereafter,entertain a good-faith doubtof the Union'smajorityin an appropriate unit, but rather,that its refusalto recognizethe Union was based on its opposition to theself-organizational rights of its employees.Ialso find thatsince the same date Respondent has refused to bargaincollectivelywith the Union as the exclusive representa-tive of its employees in an appropriate unit, therebyviolatingSection8(a)(5),and has interfered with,restrained,and coerced its employees in the exercise ofrights guaranteed in Section 7, in violation of Section8(a)(1)12 Joy Silk Mills,Inc85 NLRB 1263, enfd 185F 2d 732 (C A D C ),cert denied341 U S 914,Boot-SterManufacturing Company, Inc ,149N LRB 933,enfd 361 F 2d325 (C A 6) KINTER BROS, INC.D. Alleged Violations of Section 8(a)(1), (3) and (4) Atand After the First Hearing(1)On February 17, 1966, the third day of the firsthearing in this case, Norman Rogers, an official of theUnion, testified that he had solicited and obtained asigned authorization card from Robert Horn on July 15,1965. Kinter was then present at the hearing, while Hornwas at the store. This was Kinter's first indication thatHorn, whom he regarded as his right-hand man, hadsigned a union card. When the hearing recessed that dayat 11 a.m., Kinter returned to the store. What allegedlyhappened thereafter is graphically revealed by theGeneral Counsel's motion to amend the complaint, madethe next morning, that on February 17, Kinter threatenedHorn with bodily harm and terminated his employmentbecause he had joined or assisted the Union.Kinter arrived at the store about 11:30 a.m., and beforeremoving his hat and overcoat, went to the meat depart-ment at the rear of the store where he picked up a meatcleaver. He then came back to the produce department toconfront Horn. In a loud voice Kinter called him a patsyand a fink, and accused him of giving information aboutthe store to the Union. He raised the cleaver somewherebetween waist and shoulder level and swung it as he stoodfacing Horn, who backed away. The testimony is unclearas to where they then moved and who followed whom,but at some point Horn asked Kinter what he intended todo with the cleaver. Kinter said he would use it if he hadto, and then told Horn to get out. Kinter walked away andHorn asked for his pay before he left. Kinter said hewould pay hem when he got the money, and Horn there-upon left. The above recital is based on Horn's testimony.Kinter testified that when he got back to the store onFebruary 17, he noticed that the sound system was off,and immediately went to the meat department for acleaver to pry off the metal screen on the amplifier. Hemet Horn and said to him, "I hope you can sleep well atnight," and accused him of lying to him for the last 8months. He denied that he yelled or made any threateninggesture with the cleaver, which he held at his side. As toHorn's termination, Kinter said that Horn offered to ex-plain himself but when Kinter said no explanation wasneeded, Horn asked for his pay and said he would leave.Barbara Locker, a cashier who was on duty at the storethat day, overheard part of the Horn-Kinter conversationwhich took place near the produce rack and substantiallycorroborated Kinter's version.Icredit Horn as against Kinter and Locker where theirtestimony is in conflict. It seems improbable that Kinter'sfirst concern when he reached the store, considering hisagitated state over the disclosure that Horn had signed acard, should be the absence of soothing music, or that hewould immediately pick up a cleaver to begin work on thesound system. It is much more likely, and I so find, thatKinter got the cleaver to intimidate Horn. Whether Hornwas actually fearful of violence is, of course, irrelevant.No employee should have to decide whether his em-ployer's anger overhisunionactivitiesmay actuallyresult in physical harm to him. I find that Kinter's con-frontation with Horn and the accompanying threat to hisperson on February 17 is a violation of Section 8(a)(1).1 3Horn's testimony that he was discharged was in effect corroboratedby Carol Thompson, who testified credibly at the second hearing that in aconversation she had with Kinter during her application for employmentearly in March 1966 he told her that Horn was a leader in the organiza-67Ialso credit Horn's testimony that Kinter told him toget out, and I find that Horn correctly understood this tomean that he was being discharged because of his supportof the Union.13 The discharge was therefore in violationof Section 8(a)(3).The next day, LouisBelkin,Respondent's attorney,told Horn orally that he could have his job back, and alsohanded him a letter telling him he could return to his jobwith thesamebenefits and friendly circumstances of thepast few years. Again, while Horn was testifying on thesematters on February 23, the attorney extended him anunconditional offer to return to his job with no strings at-tached. I consider the two offers on February 18 and theone on February 23 to have been bona fide unconditionaloffers of reinstatement, and I therefore find that Respond-ent'sobligation to offer Horn reinstatement to hisformer job has been fully satisfied.14 As Horn was paid aweekly salary without deduction for hours not worked, hewould not have suffered any loss in pay if he had acceptedthe reinstatement offers made him the day after hisdischarge. There is therefore no need for me to orderrestitution for loss of subsequent earnings, if any.(2)Paragraph 9 of the complaint in Case 8-CA-4178alleges that Respondent "interrogated employees con-cerning their union membership, activities, sympathiesand desires ... " and threatened them with discharge,layoff, and other economic reprisal if they selected theUnion as their collective-bargaining representative. I as-sume that General Counsel adduced the testimony ofCarol Thompson, an applicant for employment, in partialsubstantiation of these allegations. There isno allega-tion in thecomplaint that Thompson's application foremployment was rejected for discriminatoryreasons.Thompson testified that in response to a "help-wanted"newspaper advertisement she applied to Kinter for a jobearly in March 1966. Kinter already knew her since shethen owed him more than $90 for groceries. She filled outan application, and in the course of their conversation,Kinter told her he had been having some trouble and thatthe Union was trying to get in. He then asked her whather opinion of the Union was, and what her husbandthought of it. In some unrevealed manner, Thompsonshortly thereafter gave an affidavit to the Board's Re-gional Office on her interview, and in another unrevealedmanner, Kinter found out about it. On March 26, Thomp-son went to the store to make a $10 payment on her bill.Kinter asked her why she had run to the Labor Board,and Thompson denied that she had. She then said thatshe had only told the truth when she was asked to givean affidavit, so that she would not have to go to court.Kinter said to her, "If they don't take you to court,Iwill."Iam satisfied from the context, that these remarksabout a court appearance actually relate to a Labor Boardhearing, and that Kinter was not threatening her withlegal process over the debt she owed him in retaliation forhaving given an affidavit. I find, based on Thompson'scredited Testimony, that Kinter's questions as to what sheand her husband thought about the Union were coerciveand violative of Section 8(a)(1).15 Since the evidence failsto establish that Kinter threatened her with economicreprisal or failed to employ her because of the answerstional campaign and that he had had to let him go14Elton-Williams Co., Inc, 149 NLRB 1242, 1244 andHoward Quar-ries, Inc ,150 NLRB 873, 87415Ontario Foods, Inc ,144 NLRB 1057, 1058310-5410-70-6 68DECISIONSOF NATIONALLABOR RELATIONS BOARDshe gave him or because of the affidavit she gave to theRegional Office, I do not find any further violations basedon Thompson's two conversations with Kinter.At the May hearing, Horn testified that the morning ofFebruary 17, 1966, while the first hearing was inprogress,Harold Kinter met with Horn, Conti, andHarold's brother, Howard, to brief them on what was tohe done with the union adherents in the store. Kinter toldthem, since all were then in his confidence, that theywould have a freeze-out campaign with the ones who hadsigned up with the Union, to make it rough on them sothat they would get disgusted and quit. There was to beno conversation with them and they were to be given thehard jobs.Horn further testified that Harold Kinterspecifically mentioned Olga Grund, Joan Woc, and HelenKolesar as being in this category. There is no evidence torefute Horn's testimony on this point.(3) I have already found that Woe had been dis-criminatorily discharged on August 23, 1965. On Febru-ary 24, 1966, just after the close of the first hearing, Kinterwrote Woc instructing her to return to her job within areasonable length of time. Woc first telephoned him andthen sent him a telegram asking if his letter was an uncon-ditional offer of reinstatement. On February 26, he wroteher saying it was and instructing her to report on or beforeMarch 3. She did so on that date, and thereafter workedsteadily into July 1966. The composite allegations of thecomplaint in 8-CA-4178 (tried on May 24, 1966) and 8--CA-4310 (tried on November 14, 1966) with respect toWoe's employment between March 3 and August 3,1966, when her employment again terminated, are thatRespondent discriminated against her in violation of Sec-tion 8(a)(1), (3), and (4) by scheduling fewer hours ofwork, less desirable shifts, and less desirable job tasksthan she had previously enjoyed, and that it constructive-ly discharged her on August 3, 1966.When Joan Woe was discharged in August 1965, shehad worked as a cashier longer than anyone in the storeexcept Olga Grund. Before Kinter learned of Woe'sunion involvement, she worked five to seven shifts aweek, most of them days. Late in July and into August1965, she was gradually assigned to the less desirableevening shifts. When she returned on March 3, 1966, sheworked three evening shifts per week until the first weekinMay. After May 9, she worked five evenings per weekand toward the end of that month she worked 15 consecu-tive days without a day off. When she asked Kinter forsome time off, he told her he couldn't because he wasshorthanded, and if she did not like her schedule, the doorwas open. She continued to work.Before Kinter had learned of her union sympathies inJuly 1965, Woe performed a cashier's normal duties, suchas checking out customers' purchases at a cash register,changing prices, putting up stock when 'business wasslow, filling in at the postal substation, and occasionallydusting shelves and doing other cleanup work. When shereturned on March 3, 1966, she was assigned only toputting up stock and dusting shelves. On April 29 shewas told to wash the shelves. The record is unclearwhether she actually did so then, but after that date shewas reassigned to running a register for part of each shift.Toward the end of June, Olga Grund, the oldest em-ployee in point of service, quit, and Kinter hired somenew cashiers. Although it had always been understood16According toWoc, and corroborated by other testimony, theschedule was never posted before Sunday evenings and was frequentlysince she began working there (and Kinter had told her soagain in April 1965), that the most senior cashier hadsome kind of priority on the choice of shifts, Woe was notgiven the opportunity to work the day shift, which shepreferred.One day in mid-July on reporting to work, she askedBarney Sabor what she was to do. He told her to get abucket and wash the empty spaces on the shelves. Sheasked what specific shelves, and was told the one wherethe cake mixes were. She washed that shelf, put thebucket away, and had started to put up stock again whenKinter came by and said that he had told her to wash allthe shelves. She finished what she was doing, and Saborthen brought her the bucket and repeated that all theshelves were to be washed. She started to do so, at thesame time noticing that Kinter and one of the cashierswere watching her and laughing.On July 16, Woe went to see her doctor about her con-stant nervousness. He gave her some medication and ad-vised her to take at least a week off from work. Either thatday or the next, Woe sent Kinter a telegram that she wasunder a doctor's care and would not report for work allthe next week. The following Sunday about noon, WoecalledKinter to ask what her hours were for the nextweek. He told her that she was not scheduled for thatweek, and when she pointed out to him that her telegramhad said she would be off just one week he said theschedule was already up and he would not change it.16Woe then asked him if she was scheduled to work theweek after that, but Kinter hung up without answering.The following Saturday she called Kinter to tell him shewas ready to go back to work, and thenextday she senther daughter to the store to look at the schedule. Itshowed that her first day of work was to be Wednesday,August 3, from 3 to 9 p.m. When she reported on thatdate, she asked Sabor what she was to do. He told her toask Kinter. She did, and Kinter told her to ask Sabor. Shereturned to Sabor and this time, ceasing his childish game,he told her to get a bucket and wash shelves until supper.From 3 to 6 p.m. is a busy time at the store with twocashiers at the registers. That day, however, there wasonly one cashier, a woman who had recently been hired.AfterWoe started on her shelf-washing duties, Kintertook over the other register. Conti saw Woe at work,came down the aisle laughing, and asked her if she wasthe new scrubbing woman.She worked until suppertime, and after returning sheput up stock for a while and was then assigned to a re-gister.Kinter then came over, told her to clean up themess which had apparently been left at her register byother cashiers, and then to put up stock and dust shelves.She did so, and shortly after 9 p.m. she went to check outher register with Kinter. He told her that she was to dowhat he wanted her to, and that he did not like the wayshe had been dusting shelves. The day's events had lefther upset and nervous and she was unable to sleep thatnight. The next day she called the Union's attorney to tellhim that she could not go back to work, and that after-noon sent Kinter the following telegram:Due to your treatment and action against me yester-day I have become ill and unable to work. Will letyou know when I will return.Thereafter, she visited the doctor once for her ner-vousness and for other unconnected ailments. Althoughnot posted until Monday or even later. KINTER BROS., INC.69she has felt well since then,she has not communicatedwith Kinter nor offered to return to work.Kinter testified that during the period from May to Au-gust 1966, Mrs. Woc had never complained to him abouther schedule, hours, or working conditions, or indicatedin any way that she was dissatisfied. As to the events ofAugust 3, he said that despite his instructions to Woc todust and face the shelves, she did practically no work for3 hours, and that was why he reprimanded her privatelywhile she was being checked out.Whether or not Woc had complained to him, it is clearthat Kinter's conduct was designed to carry out the planhe had announced to Horn and the others some monthspreviously.Woc was not given the amount of dayworkshe had formerly had, and which the senior cashier hadbeen entitled to, under Respondent's past practice. Shehad not been given her formerly regular five to sevenshifts per week when she returned in March, but instead,her scheduling was erratic, varying from too little to toomuch.Everything thatWoc was assigned to do after herreturn in March 1966 had been done and was being doneby other cashiers. Locker, for example, testified that shehad washed shelves on occasion,and it is establishedfrom the testimony of both Woc and Grund that dusting,cleaning up, and stocking shelves were all part of a cash-ier's routine duties. But that Woc was assigned more ofthe housekeeping duties than other cashiers,includingsome who were newly hired, is as clear as the fact that shewas also subjected to Kinter's open unfriendliness andpetty harassments.There is no exact standard against which one maymeasure an employer's treatment of an employee, or theextent of an employee's required toleration of an unpleas-ant situation. Only those who do not need to work caninsist on ideal working conditions; the rest must alwaysput up to some extent with what they regard as unreason-able demands of their supervisors, and the consequenthurt to their self-esteem and dignity. By and large, thosecases in which the Board has found that an employee hasbeen constructively discharged have involved suddenand massive changes in working conditions-for ex-ample, assigning him work which he cannot do or hasnever done before, or requiring him to work under de-grading conditions,or under the most stringent super-vision.17My conclusion, after weighing all the factors involved,is that Woc's separation on August 3, did not amount toa constructive discharge.Ihave taken into account thefact that she had already been discriminatorily dischargedonce, a year before her final separation; that she had beenreinstated in March 1966 to a job which was not whollyequivalent in hours or duties to her previous position; thatKinter wanted her frozen out; and that he succeeded inmaking her uncomfortable and unhappy.Counterbalancing these considerations is, however, thefact thatWoc had been able to continue work for 4months, from March to July 1966, under these unpleasantcircumstances. She had then taken a week off, on shortnotice,on the ground that she was ill. She returned,worked another day, and then informed Kinter that shewas again ill and would advise him when she was ready toreturn. The events of August 3 were no different in kindthan what she had suffered through for the past 4 months.Ido not mean to be unduly technical in construing Woc'stelegram of August 4, but if Woc had intended to quitbecause Kinter's treatment had made her too ill to work,one would expect her to say so. Instead,after discussingthe situation with the Union's attorney,and setting outher position in a formal communication,allshe toldKinter was that she was too ill to work(as had happenedbefore)and that she would return(as she had also donebefore).Kinter had no reason to suspect at that time thatshe was taking more than a temporary leave of absence.For 3weeks, Woc did not let him know whether she in-tended to return,and it was only when he received anotice from the unemployment compensation office,about August 22, that Kinter first learned that Woc con-sidered the employment relationship to be severed.I consider it is a reasonable conclusion under these cir-cumstances to hold that Woc had not made up her mindon August 4, as to whether it was impossible for her towork any longer under the conditions of the past 4months. The issue in constructive discharge cases iswhether it was the employer's actions which forced theemployee to leave unwillingly.Iam not persuaded thatWoc's situation had so deteriorated by August 4, that shewas justified in treating her continued employment as in-consistent with her good health or dignity.Although I will not recommend that Woc be reinstated,Iwill recommend that she be reimbursed for any wagesshe may have lost because of Kinter'sdiscriminationagainst her between March 3 and August 3, 1966.(4)Grund hadbeen employed longer than any of theother cashiers.She had first call on the desirable dayshift,acted as mistress of the postal substation at thestore, and did some minor bookkeeping for Kinter. Thecomplaints in Cases 8-CA-4037 and4071, as amendedat the hearing,alleged that beginning in February 1966,Respondent provided Grund with less employment thanshe would normally have received because of her activi-tieson behalf of the Union. The complaint in Case8-CA-4178 (tried in May 1966) alleged further that shewas discriminated against by assigning her less desirableshifts and less desirable work tasks,and that she wassuspended in March 1966,as a consequence of her unionactivities,and her testimony at the hearing in February1966. To complete her employment history with Re-spondent,Inote that Grund left her employment some-time in June 1966, under circumstances not developed atthe last hearing,and not the subject of any allegation inCase 8-CA-43 10.Grund testified at the first hearing that in the weekfrom February 7 through 14 she had been scheduled for22 hours per week, although formerly she had workedfrom27 to38 hours per week at the second hearing,Grund testified that on February 20, while the first hear-ing was still in progress,Kinter told her not to work in thepost office and she saw BarbaraLocker,one of the othercashiers,take over her former duties there.On Saturday,March 5, about 10 a.m., while she was putting up stockand whileLockerwas working in the post office,Kintercame up to her and told her she was suspended for aweek.Grund left without asking him the reason for thesudden step.She returned after a week's suspension, andon Monday, March 14, as she was working at her reg-ister,Kinter told her that there was a customer waiting17 Springfield Garment Manufacturing Company,152 NLRB 1043,1057-62,Tennessee Packers, Inc,143 NLRB 494, 510, enfd 339 F.2d203 (C A 6),andBelserAv,at,on Corporation,135 NLRB 450 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the post office. She told him that he had restricted herfrom working there, and he said nothing. Nevertheless,she went to the post office and waited on those in line. Asshe was leaving the office, Kinter told her she was againsuspended for 4 more days. She left without further con-versation, and returned after the suspension period.About 2 weeks later on a Thursday, as Grund was start-ing to work, Kinter and Sabor came up to her, and Kintersaid that he understood she had not worked in the post of-fice the day before. She admitted that she had not,because he had told her not to. After calling her a liar, hetold her that from then on she was to work in the post of-ficewith the exception of the bookkeeping work. (Thisrefers to duties which Grund had been performing onstore records.) Then he suspended her for the rest of theweekend. When she returned from this last suspension,she went back to work in the post office as before. AfterFebruary 1966, Grund had been working as many ormore hours than before that time, but on an afternoon orevening shift instead of 9 a.m to 3 p.m. hours she hadformerly worked.Kinter testified that he had told Grund almost daily thatshe was to wait on customers in the post office when shewas available, but that she refused to do so on the groundthat he had previously told her not to work there. He alsotestified that he had never told Grund she was not towork in the post office and further, that he had told hereach time he suspended her that it was because of herrefusal to do so.BarbaraLocker, a cashier, corroborated Kinter'stestimony that he had told Grund, on the occasion of eachsuspension, that it was because of her refusal to wait onthe postal patrons.Although there are gaps and unexplained circum-stances in the testimony of all the witnesses concerningKinter's instructions to Grund about her duties at thepost office, I believe that the testimony, as best piecedtogether, indicates that before the first hearing, Grund, asthe senior cashier and the one who was normally on dutywhen the post office was open for business, was expectedto be the first to respond when patrons approached thepost office cage and to remain there as long as necessaryto serve them. She apparently also had some responsibili-ty in accounting for the money taken in from the opera-tion of the post office. I find that Kinter, because of hisanimus against the Union and Grund's continued ad-herence to it as revealed by her testimony at the Februaryhearing, decided to deprive her of the prestige accruing tothe cashier who was considered to be the postmistress,and that he assigned Locker to replace Grund in thatposition. This is also corroborated by the fact that an offi-cialof the Mentor Post Office came to the store inFebruary to instruct Locker and another cashier on theirduties. These must have been additional duties relating toaccounting for postal receipts, since Locker was alreadyfamiliar, as were all the day cashiers, with the techniquesrequired to sell stamps and make out money orders. Thus,Grund was deprived of her position of "first amongequals" with respect to the operations of the post office.Apparently she resented it, and as a consequence, refusedto assume the responsibility of every cashier to step inwhenever the "post-mistress" was busy at her own re-gister checking out store customers.Kinter also removed Grund from her duties of keepingsome store records for him, ostensibly on the ground thatthere were unexplained shortages of cash. Although histestimony about the shortages is difficult to follow andquite unbelievable, I find it no unlawful discrimination totake away Grund's bookkeeping duties. In effect, Gerundhad certain responsibilities removed without any changein wages, hours, working conditions, or classification. Inany event, since Grund has since left voluntarily, there isno necessity, even though Kinter's actions may have beenbased on Grund's union activities, to order her reinstatedto her former or substantially equivalent position, or todecide whether the bookkeeping and postmistress partsof her responsibilities were an essential element of herjob.However, the three suspensions which Grund sufferedpresent the question whether Grund is entitled to be reim-bursed for the losses in pay suffered thereby. If thesuspensions were imposed in retaliation for Grund's exer-cise of her right to engage in union activities or because ofher testimony at the first hearing, then Section 8(a)(3) or(4) has been violated, and Grund should be reimbursedfor the pay lost thereby. On the other hand, if Grund hadbeen suspended for insubordination in refusing to per-form normal assigned duties, then Respondent has in-curred no liability.Although I have discredited Kinter with respect tomuch of his testimony, I find that in this instance Kinter'sversion, which was also corroborated by Locker, is morecredible than Grund's. As I have noted above, Kintergave Locker the added responsibilities and the attendantprestige of being the postmistress. Grund seemingly con-strued this as her justification for not stepping into thepost office cage under any circumstances. Having beenunfairly replaced, her willingness to cooperate withKinter or her successor in the post office was at thevanishing point. In effect, Grund was opposing Kinter'spettinesswith technicalities. I find, based on Kinter'scredited testimony, that he had told her to assist in thepost office when it was necessary, even though she wasno longer clothed with her former status. Although thisconstituted a demotion in her eyes, and was intended byKinter as such, I do not believe it follows that Grundcould therefore refuse to carry out her new duties whichwere obviously not onerous, arduous, or demeaning. Shehad suffered a blow to her pride, but her refusal to per-form her cut-down postal duties was insubordination, forwhich Kinter could properly discipline her.Ifind that any losses in pay occasioned by Respond-ent's rescheduling or reduction in the amount of workGrund previously performed was due to Respondent'sdiscriminatory treatment of her in violation of Section8(a)(3) and (4), but that her suspensions in February andMarch were based on her insubordination and are not inviolation of those sections.(5)1have previously held that Kolesar's hours ofwork were discriminatorily reduced from a minimum of33 hours per week to about 22 hours. This scheduleprevailed from approximately August 1965 to March1966. About that time, Howard Kinter, Harold's brother,left his employment as meatcutter at the store. As themeat department was thus left short handed, Kolesar'shours were increased to 40 per week at the end of March.Early in July, a new meatcutter was hired, whereuponKolesar's hours were again reduced, this time to 16 perweek. The General Counsel contends that the hiring of anew, inexperienced meatcutter, although perhaps justify-ing some reduction in Kolesar's schedule, did not justifya reduction from 40 to 16 hours per week. He urges that KINTER BROS., INC.Respondent's failure to assign her to the same number ofhours which she worked before the advent of the Unionisattributable to Respondent'sunion animus and toKinter's scheme to freeze out union adherents which herevealed to Horn and Conti during the course of the firsthearing in February 1966.It is Respondent's position that it no longer has anyvalid economic need for Kolesar's services,and wouldhave laid her off completely for lack of work if it was notanxious to avoid even the appearance of an unfair laborpractice.In effect,Respondent contends that the twomeatcutters it now employs could satisfactorily performall of Kolesar's work.Mrs. Kolesar has never done any meatcutting,nor hasshe worked at any other jobs in the store in addition to herwrapping and cleaning duties in the meat department.While Howard Kinter occasionally did some work out-side the meat department,the new cutter,William Elly,does not. Before Elly was hired,the two meatcuttersworked 6 days per week,alternating Tuesdays and Sun-days off. Now Elly and Conti also work 6 days, but bothof them are on duty Tuesdays and are off Sundays. Be-fore Kolesar's hours were discriminatorily reduced from33 per week,the meatcutters also did some wrappingwhenever Kolesar was not at work.After Elly was hiredin July 1966, and Kolesar's hours were again reduced,this time from 40 to 16 per week,the two meatcutterscontinued their wrapping work whenever it was necessa-ry.Elly's rate of pay was not disclosed,but I assume thatit is greater than Kolesar's since his primary Job requiresmore skill than hers.Thus,from one point of view,Respondent is paying him a higher rate for wrapping thanitpays Kolesar, but on the other hand,because Respond-ent has more than enough work for one meatcutter butnot enough for two,it is more economical and efficient forit to useElly full-time, and to let him fill his time up withwhatever needs to be done in the meat department.Contiand Kolesar alone were able to keep the meat de-partment operating for about 4 months when there was nosecond meatcutter,and withContiand Elly both on dutyevery day but Sunday,Iam satisfied that the Respondentno longer needs Kolesar's services for as much as 33hours per week.It is not unheardof foran employer todiscover, after discriminating against an employee, thatwith some shifting and changing of duties,the same quan-tum of work can be performed'with fewer employees thanpreviously.Ibelieve that that is what happened in August1965, when Kolesar's hours werefirstreduced,and thatitwas further borne out when Howard Kinter left, and themeat department was able to operate with only two full-time employees.Iam satisfied that when Kolesar's hours were in-creased to 40 per week after Howard Kinter left, Re-spondent's discrimination against her ceased,and that hersubsequent reduction to 16 hours per week in July 1966,was motivated by economic rather than discriminatoryconsiderations.As to the earlier period,from August,1965 to March 1966, 1 am unable to disentangle the per-missible reasons for the reduction in her hours from theimpermissible reasons, and I shall therefore leave for thecompliance stage of the proceedings the question of howlong Kinter would have retained her at her former sched-ule of 33 hours per week,absent the discrimination towhich she was subjected.71IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with Respondent'soperations described in section I,above, have a close, in-timate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V THE REMEDYHaving found that the Respondent has engaged in un-fair labor practices violative of Section 8(a)(1), (3), (4),and (5) of the Act, I shall recommend that it cease and de-sisttherefromand take certain affirmative actiondesigned to effectuate the policies of the Act.Ihave found that the Respondent for discriminatoryreasons discharged Joan Woc and Robert Horn.Ido not,however, recommend that they be reinstated as I havefound, in the case of Joan Woc, that she was not construc-tively discharged after she returned to work following herdischarge in August 1965, and in the case of RobertHorn,that he refused an unconditional offer of reinstate-ment.I shall recommend that Respondent make Woc, Grund,and Kolesar whole for any losses in pay they may havesuffered because of the discrimination against them bypayment to them of such sums of money as they wouldnormally have earned as wages absent the discrimination.Deductions shall be made from the backpay due theseemployees of any interim earnings from other employerson a quarterly basis in the manner provided in F. W.Woolworth Company,90 NLRB 298. Interest shall beadded to such adjusted backpay at the rate of 6 percentper annum.Ishall also recommend that the Respondent bargainwith the Union upon its request.Because of the Respondent's failure to bargain in goodfaith,its coercive interrogations and threats, its grant ofa bonus payment,and its discriminatory treatment of em-ployeesHunt,Woc, Grund, Kolesar and Horn, it isreasonable to conclude that the Respondent may in thefuture, unless specifically enjoined,continue to deny itsemployees their statutory rights not only in these, but inother ways as well. I shall therefore recommend that theRespondent be ordered to cease and desist in any othermanner, from interfering with,restraining,or coercing itsemployees in the exercise of the rights guaranteed tothem by Section 7 of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in the case,Imake the following-CONCLUSIONS OF LAW1.By threatening its employees with bodily harm, lossof work, harsher working conditions,or discharge; bygranting them a bonus; and by coercively polling its em-ployees and interrogating employees and applicants foremployment about their desire for union representationto discourage their support of the Union, the Respondenthas engaged in unfair labor practices within the meaningof Section 8(a)(1).2.By discharging employees,reducing their hours ofwork,assigning them less desirable work shifts and tasks, 72DECISIONS OF NATIONALand applying their wages to the payment of their personalindebtedness in an unusual manner,Respondent has en-gaged in unfair labor practices within the meaning of Sec-tion 8(a) (3), (4), and(1) of the Act.3.At alltimes sinceOctober 27,1965, Retail StoreEmployeesUnion Local880, RetailClerksInternationalAssociation,AFL-CIO,has been the exclusive represent-ative forthe purposesof collectivebargaining of a unitconsisting of all selling and nonselling employees atRespondent's store at Mentor,Ohio,excluding guards,professional employees and supervisors as defined in theAct.LABOR RELATIONS BOARD4.By refusing to bargain with the Union as the statu-tory bargaining representative of its employees in the ap-propriate unit described above,the Respondent has en-gaged in an unfair labor practice within the meaning ofSection 8(a)(5) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6.Respondent did not engage in unfair labor practicesother than as found herein.[Recommended Order omitted from publication.]